Citation Nr: 1419756	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-45 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee chondromalacia with degenerative joint disease (DJD), evaluated as 20 percent disabling prior to December 1, 2010, and as 10 percent disabling from December 1, 2010.

2.  Entitlement to an increased rating for service-connected left knee chondromalacia with DJD, evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A November 2008 RO rating decision continued previously established ratings of 20 and 10 percent respectively for service-connected right and left knee chondromalacia with DJD.  The Veteran contested these decisions via an October 2009 renewed increased rating claim.  New evidence further was received within the one year period to appeal [38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a)] and is considered to be filed in support of the original claim as opposed to the renewed claim.  38 C.F.R. § 3.156(b).  Thus, the aforementioned rating decision is not final.

In February 2010, the RO continued the 10 percent rating for the service-connected left knee disability and proposed to reduce the rating for the service-connected right knee disability from 20 percent to 10 percent.  In August 2010, the RO effectuated this reduction as of December 1, 2010.  The Veteran appealed both determinations.  In June 2011, the Veteran testified before the undersigned at a videoconference hearing.  In September 2012, the Board deemed the reduction in rating for the service-connected right knee chondromalacia with DJD to be proper.  An increased rating for this disability, to include prior to and as of December 1, 2010, as well as for service-connected left knee chondromalacia with DJD were remanded for additional development.  Review of the Veteran's paper and electronic claims files shows that they now are ripe for adjudication.

FINDINGS OF FACT

1.  The Veteran's service-connected right knee chondromalacia with DJD did not manifest flexion limited to 15 degrees or less, any extension limitation, recurrent subluxation, or lateral instability prior to December 1, 2010.  From December 1, 2010, it has not manifested flexion limited to 30 degrees or less, any extension limitation, recurrent subluxation, or lateral instability.

2.  The Veteran's service-connected left knee chondromalacia with DJD has not manifested flexion limited to 30 degrees of less, any extension limitation, recurrent subluxation, or lateral instability.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to December 1, 2010, and in excess of 10 percent from December 1, 2010, for service-connected right knee chondromalacia with DJD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2013).

2.  The criteria for a rating in excess of 10 percent for service-connected left knee chondromalacia with DJD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For increased ratings, generic rather than specific notice about substantiating the claim is required.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  Notice of how ratings and effective dates are assigned also should be included.  Id.; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)).  None is found.  September 2008 and December 2009 letters set forth the general criteria for establishing an increased rating, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  The September 2008 letter further included some specifics on how ratings are assigned for knee disabilities.  Both letters are dated prior to the initial adjudications under appeal, the February and August 2010 rating decisions.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records regarding the Veteran have been obtained by VA, the most recent pursuant to the September 2012 remand.  No private treatment records have been obtained by VA because none have been identified.  Further, none have been submitted.  All indications are that the Veteran receives all his health care from VA.  In October 2008, February 2010, January 2011, and November 2012, he underwent VA medical examinations.  The last was in compliance with the remand.  To the extent the paper and/or electronic claims file was not reviewed at an examination, the examiner otherwise was aware of his medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran also was interviewed and his knees were assessed at each examination.  They, in sum, are adequate because the determinations made herein are fully informed by them.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the Veteran nor his representative has identified any additional development that has not been completed which is necessary for adjudication.  The record does not indicate any such development.  No further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been at least substantial compliance with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Of final note before addressing the merits, the individual presiding over a hearing must fully explain the issues on appeal and suggest the submission of outstanding evidence.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified the issues comprising this appeal at the beginning of the June 2011 videoconference hearing.  The Veteran's representative then questioned him about his symptoms and where he receives treatment for them.  Following that, the undersigned explained at length how knee disabilities are rated.  It was noted, for example, that arthritis, limitation of flexion as well as extension, and instability all are taken into account.  The undersigned did not suggest the submission of any outstanding evidence.  However, there was no need to do so.  The Veteran's representative indicated that his VA treatment records would be obtained.  This presumably was for in order to submit them for consideration.  No such submission was made.  Yet it is reiterated that the Board ensured that the records were obtained.

II.  Increased Ratings

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  The assignment of a staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are applicable, the higher is assigned if the disability more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected right and left knee chondromalacia with DJD currently are rated under Diagnostic Code 5260-5003 of this regulation.  They previously have been rated under Diagnostic Code 5257 and 5003-5260.  Hyphenated Diagnostic Codes signify that the rating for a disability is based upon the criteria for another disability.  38 C.F.R. § 4.27.  The Diagnostic Code for the disability is before the hyphen.  The Diagnostic Code for the other disability is after the hyphen.  In addition to the aforementioned, all other potentially applicable Diagnostic Codes must be considered.  The Diagnostic Code utilized indeed depends on the Veteran's particular history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

With respect to Diagnostic Code 5003, which is for degenerative arthritis (hypertrophic or osteoarthritis), establishment by X-ray is required.  Rating is made on the basis of limitation of motion under the appropriate Diagnostic Code(s).  If that results in a noncompensable rating, a 10 percent rating is assigned under Diagnostic Code 5003 for each major joint or group of minor joints affected by limitation of motion.  There must be objective confirmation in this regard with findings such as swelling, muscle spasm, or painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  A noncompensable rating is assigned for flexion limited to 60 degrees.  Flexion limited to 45 degrees warrants a 10 percent rating, while flexion limited to 30 degrees warrants a 20 percent rating.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Additionally, Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 5 degrees merits a noncompensable rating.  A 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating is assigned for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normal range of motion is from 140 degrees flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II.

Finally, Diagnostic Code 5257 pertains to other knee impairment due to recurrent subluxation or lateral instability.  It sets forth a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and the maximum 30 percent rating for severe impairment.  Of the Diagnostic Codes that have not been applied to the Veteran's service-connected right and left knee chondromalacia with DJD, Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.

The subject of Diagnostic Code 5258 is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  It establishes only one rating of 20 percent.  Diagnostic Code 5259 concerns symptomatic removal of the semilunar knee cartilage.  The only rating thereunder is 10 percent.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Lastly, Diagnostic Code 5263 addresses genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  The only rating it provides for is 10 percent.

Pyramiding, rating the same manifestation of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet rating under more than one Diagnostic Code is warranted for separate and distinct manifestations.  The critical requirement is that none of the symptomatology is overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for arthritis or limitation of motion and for some other condition.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).
The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated beginning one year prior to an increased rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It also includes evidence dated even earlier that sheds light on the disability during the timeframe on appeal.  38 C.F.R. § 4.1.

Given the evidence, the Board finds that several Diagnostic Codes are inapplicable to the Veteran's service-connected right and left knee chondromalacia with DJD.  This includes Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  There indeed is no indication of ankylosis, dislocated semilunar cartilage, removed semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum with respect to either of his knees.  Nothing reported by him even suggests the existence of any of these conditions.  VA treatment records are silent regarding them.  So is each of the VA medical examinations.  Detection, and accordingly mention of, the aforementioned conditions would be expected if they existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  This follows from the fact that the purpose of the VA medical examinations, and to a lesser though still significant extent the VA treatment records, was to assess the current state of the Veteran's knees.

Accompanying this lack of positive evidence is the presence of some negative evidence.  A meniscus is a crescent-shaped structure which is made of cartilage in the leg.  Dorland's Illustrated Medical Dictionary 1151 (31st ed. 2007).  In other words, the meniscus is semilunar cartilage.  A meniscectomy, or the excision of the meniscus, thus is removal of semilunar cartilage.  Id.  It was indicated at the November 2012 VA medical examinations that the Veteran has never had a meniscectomy.  It also was indicated that he had no left tibia and fibula impairment.  Finally, ankylosis implicitly was ruled out at the aforementioned examination as well as the October 2008, February 2010, and January 2011 VA medical examinations.  Ankylosis is stiffening to the point of immobility, consolidation, or fixation.  Dinsay v. Brown, 9 Vet. App. 79 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Nix v. Brown, 4 Vet. App. 462 (1993); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Movement to varying degrees, which precludes the aforementioned, was measured at each examination.

Next, the Board finds that a rating in excess of 20 percent prior to December 1, 2010, and in excess of 10 percent from December 1, 2010, for the Veteran's service-connected right knee chondromalacia with DJD and in excess of 10 percent for his service-connected left knee chondromalacia with DJD is not warranted based on arthritis or limitation of motion.  No separate rating is warranted on this basis either.  Diagnostic Code 5003 clearly is applicable.  It was indicated the November 2012 VA medical examination that arthritis had been established by X-rays.  DJD is a form of arthritis.  Dorland's at 539.  The diagnosis made at each examination included bilateral DJD.  VA treatment records also contain such a diagnosis.  These diagnoses were made based on X-rays VA took in October 2006 and repeated at all but the February 2010 examination.  These X-rays showed slight, minimal, or mild degenerative changes progressing to moderate degenerative changes in the right knee but stable slight, minimal, or mild degenerative changes in the left knee.  Indeed, a September 2011 letter from the January 2011 examiner confirms this.

Diagnostic Code 5003 requires that consideration first be given to Diagnostic Codes 5260 and 5261.  At the October 2008 VA medical examination, the Veteran's range of motion in each knee initially and upon repetition was from zero to 110 degrees with no pain noted.  November 2009 and January 2010 VA treatment records reflect that his range of motion, at least initially, was within normal limits bilaterally.  It initially and upon repetition similarly was a full zero to 140 degrees bilaterally with no pain noted at the February 2010 examination.  The Veteran did grunt, wince, or sign with virtually all movement, however.  At the January 2011 VA medical examination, the Veteran's range of motion in each knee initially and upon repetition was from zero to 120 degrees with pain from 100 to 120 degrees.  It initially and upon repetition was from zero to 115 degrees with pain beginning at 100 degrees during flexion and none during extension at the November 2012 examination.  In the left knee, the range initially and upon repetition was from zero to 120 degrees with pain at 120 degrees flexion but none during extension.  Less movement than normal and pain on movement bilaterally thus were found.

In sum, the Veteran's extension has been normal bilaterally.  A noncompensable rating therefore would be assigned under Diagnostic Code 5261.  The Veteran's flexion in both his right knee and his left knee sometimes has been normal and sometimes has been reduced.  Yet this reduction can only be described as slight.  It always was far greater than 15 degrees in the right knee prior to December 1, 2010, and has been greater than 30 degrees in the right knee from December 1, 2010, as well as in the left knee.  Indeed, it always has been greater than 60 degrees bilaterally.  A noncompensable rating therefore also would be assigned under Diagnostic Code 5260.  Pain, to the extent it was present during range of motion, does not alter the aforementioned conclusions.  Painful motion, even if the pain reaches a high level as reported by the Veteran, does not constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  It follows that the same is true with respect to motion affected by any weakness, excess fatigability, lack of endurance, and incoordination present.  The same also is true for motion affected by anything else such as any swelling, crepitus (noise or popping), and grinding in existence.

These conclusions that a noncompensable rating is warranted for limitation of flexion and extension in each knee are not altered by flare-ups.  VA treatment records and each VA medical examination with the exception of the November 2012 examination document the Veteran's reports of frequent flare-ups of pain with some swelling.  He testified to the same at the June 2011 videoconference hearing.  He reported more pain with weightbearing (standing or walking), after work, at night, and during cold weather.  He did not report any affect on range of motion with increased pain at the February 2010 VA medical examination.  No reports in this regard otherwise were made.  Yet the Veteran estimated that he loses 20 percent of his range of motion during flare-ups at the November 2012 examination.  Since there is no indication that he has a medical background, he is a lay person.

Lay persons are competent to report symptoms they personally experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran therefore is competent in regard to the aforementioned.  He also is credible.  Factors to assess the credibility of competent lay reports and testimony include bias, interest, inconsistency, implausibility, bad character, malingering, and a desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None are significant here.  Nevertheless, a compensable rating for flexion or extension remains unwarranted.  A 20 percent reduction of the 115 degree range of motion on the right and the 120 degree range of motion on the left at the November 2012 examination equals a loss of 23 and 24 degrees respectively.  

Unfortunately, it was not specified whether this loss was all during flexion, all during extension, or partly during each.  Since the Veteran's limitation of motion always has occurred during flexion and never has occurred during extension, the same very likely is true during flare-ups.  Subtracting 23 degrees of flexion from the 115 degrees found on the right and 24 degrees of flexion from the 120 degrees found on the left at the November 2012 VA examination, the only time there has been any indication of an affect on range of motion, yields a flare-up range of motion of approximately zero to 92 degrees and 96 degrees respectively.  Flexion therefore still is not limited to even the lowest compensable level of 45 degrees during flare-ups.  Any conclusion to the contrary is unsupported and accordingly would be based on speculation.  Speculation and possibility are insufficient when considering the degree of disability present.  38 C.F.R. § 3.102.

In the circumstances present, noncompensable limitation of motion under Diagnostic Codes 5260 and 5261, Diagnostic Code 5003 is for application.  The Veteran's noncompensable limitation of motion has been confirmed by objective findings.  There has been no reference whatsoever to muscle spasms, but painful motion has been present at times as set forth above.  The VA examinations and treatment records further reveal the Veteran's reports of swelling.  He also testified as to it at the hearing.  Following the same reasoning as above, he is competent.  He also is credible.  Swelling is plausible despite the Veteran's interest in increased compensation, one potential outcome of this matter.  He has been consistent in noting it.  His demeanor at the hearing conveyed truthfulness.  A May 2008 VA treatment record finally found bilateral effusion, while the October 2008 VA examination found right knee effusion.  Despite this, the maximum rating possible is 10 percent.  The knee indeed constitutes one major joint.  38 C.F.R. § 4.45(f).  

The Board lastly finds that no separate rating is warranted for the Veteran's service-connected right knee chondromalacia with DJD, whether prior or from December 1, 2010, or for his service-connected left knee chondromalacia with DJD under Diagnostic Code 5257.  Subluxation is incomplete or partial dislocation.  Rykhus v. Brown, 6 Vet. App. 354 (1994); Antonian v. Brown, 4 Vet. App. 179 (1993).  There is no indication of any, much less recurrent, subluxation.  The Veteran has not reported subluxation or even anything suggestive thereof.  Such is not mentioned in the VA treatment records at any VA medical examination.  At the November 2012 VA medical examination, it was found that there was no history or indication of recurrent subluxation or dislocation.  With respect to lateral instability, this examination as well as the examination in January 2011 and VA treatment records reflect the Veteran's reports of instability, some catching, and occasional giving way or out.  So does his hearing testimony.  He reports greater problems in this regard with the right knee than with the left knee, and additionally has reported falling a few times due to this knee.

Once again, the Veteran is competent.  He is not all that credible, however.  The aforementioned is plausible, and he once again appeared truthful at the hearing.  His reports further are consistent with one another.  Yet the Veteran's obvious interest in gaining financially from this matter, as he would if a separate rating was granted, cannot be ignored.  Neither can the other evidence, which is inconsistent with his reports.  VA treatment records do not include any findings of instability, though quadriceps weakness was deemed likely in October 2009.  At every VA medical examination, instability specifically was not found in either knee.  This included anterior instability, posterior instability, and more importantly medial-lateral instability testing all the November 2011 examination.  Strength also was normal at 5/5 bilaterally, which is proof that there indeed is no quadriceps weakness, at every examination.  Varus and valgus instability finally specifically were not found in November 2009 and January 2010 VA treatment records.

The Veteran competently has reported using braces or wraps on both of his knees.  He testified that he sometimes uses a cane.  He is competent to make the reports just as he has been to make all other reports.  He also is credible.  VA treatment records confirm his use of braces or wraps.  They do not confirm use of a cane, and neither do any of the examinations.  However, there is no significant reason to doubt the Veteran in this regard.  His gait nevertheless was normal at the October 2008 and February 2010 VA medical examinations.  There was no abnormal shoe wear at the former.  The Veteran's gait also was slow but not antalgic at the January 2011 examination.  No abnormal movement was detected at any of these examinations.  These findings coupled with those above, in sum, are more persuasive than the Veteran's reports concerning Diagnostic Code 5257.  They also are more persuasive than the indication of his representative at the hearing, which was based on his reports, that he has bilateral "laxticity."

Consideration has been given to reasonable doubt and the assignment of a staged rating in making each finding leading to the decision that an increased rating, whether achieved through a separate rating or otherwise, for the Veteran's service-connected right and left knee chondromalacia with DJD is not warranted.  As discussed, however, the preponderance of the evidence is against an increased rating for the right knee whether prior to or from December 1, 2010, as well as for the left knee.  The right knee rating prior to December 1, 2010, indeed can only be described as generous.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating is not warranted because the discussion has revealed that the aforementioned conclusions apply to the entire timeframes they cover for the right knee and to the entire timeframe on appeal for the left knee.  In sum, the Veteran's claim is denied.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined that the evidence presents such an unusual or exceptional picture that the schedular rating criteria are inadequate to contemplate the level of disability and symptomatology.  It second must be determined whether the Veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Neither the Veteran nor his representative has argued specifically for an extraschedular rating.  The Board finds that his service-connected right knee chondromalacia with DJD and service-connected left knee chondromalacia with DJD disability pictures were not and still are not unusual or exceptional because the schedular rating criteria set forth above reasonably described and still describe them.  These criteria contemplate his symptoms adequately, in other words.  They assign ratings based on the severity of limited motion and subluxation or lateral instability in each knee factoring in a wide variety of ways in which functional loss may be manifested.  As such, they account for the Veteran's symptoms of great pain and associated tenderness, swelling, crepitus, and grinding plus their resultant impact.  This impact includes having some limitation of motion, which in turn has caused a slow gait abnormality as well as difficulty with prolonged sitting and standing, walking for more than just a small amount, stooping, kneeling, and lifting heavy objects.  It also includes his consequent use of pain medication, brace or wraps, and a cane as well as receipt of injections.

Referral for consideration of the assignment of an extraschedular rating is not warranted due to the aforementioned.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization thus is unnecessary.  Even if an unusual or exceptional disability picture had been found, however, referral still would not be warranted because these factors do not exist.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  Indeed, there is no indication that the Veteran has been hospitalized once, much less frequently, due to either or both of his knees.  VA treatment records reflect that the Veteran last went to the emergency department (ED) for them in December 2006.  He has not been recently, in other words.  He further never was admitted overnight even when he did go.  There also is no indication of marked interference with employment attributable to the Veteran's right knee, left knee, or both knees.  VA treatment records are not illuminating concerning work.  Yet the VA medical examinations are illuminating.

At the time of the October 2008 examination, the Veteran had a temporary job at a hospital.  He indicated working part-time as a custodian at a hospital at the February 2010 examination.  The same position in a full-time capacity was noted by him at the January 2011 examination.  At the hearing, he testified that he had become a bed laborer at a hospital because housekeeping work had become too difficult.  Yet the Veteran indicated being a full-time as a hospital housekeeper at the November 2012 examination.  He, in sum, appears to have increased the number of hours he works rather than decrease them.  He further has not mentioned missing much work due to his knees despite reporting having to be on his feet all day.  Reference was made to missing work at the hearing, but this was denied at the February 2010 examination.  Instead of missing work, the Veteran has reported having to take frequent breaks.  It finally was opined at the November 2012 examination that he could not maintain his current position beyond the next several years due to his knees.  Importantly, however, it was not opined that he could not do so now.  The Veteran's knees, in sum, hinder but do not yet considerably hinder his ability to work.  Some interference with employment is encompassed by schedular ratings.

C.  Total Disability Rating Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if the issue is either expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  

Neither the Veteran nor his representative has contended that his service-connected right knee chondromalacia with DJD and service-connected left knee chondromalacia with DJD are so severe that they render him unable either to secure or maintain work.  Otherwise, there is nothing that can be considered to reasonably raise such a contention.  Work indeed cannot be prevented altogether since not even marked interference with the Veteran's ability to work was found above.  Indeed, that he consistently has been employed-and that he currently is capable of working in his current position as a hospital bed laborer or housekeeper (as per the November 2012 VA medical examination opinion)-is reiterated.  He remains capable of not just sedentary employment but physical employment, in other words, since this position requires him to be on his feet all day.  Consideration of a TDIU as a component of this matter, in sum, is not warranted.


ORDER

An increased rating for service-connected right knee chondromalacia with DJD, evaluated as 20 percent disabling prior to December 1, 2010, and as 10 percent disabling from December 1, 2010, is denied.

An increased rating for service-connected left knee chondromalacia with DJD, evaluated as 10 percent disabling, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


